Exhibit 10.1

[image_001.jpg]

FlexShopper, Inc.

 

Non-Employee Director Compensation Policy

 

Members of the Board of Directors (the "Board") of FlexShopper, Inc. (the
"Company") who are not employees of the Company or any subsidiary of the Company
and have not been appointed to the Board in connection with an Investor Rights
Agreement ("Directors") shall be paid the following amounts in consideration for
their services on the Board.

 

Annual Compensation

 

Cash Compensation

 

Each Director shall be paid an annual cash retainer of $30,000 prorated for
partial years of service and paid quarterly in arrears. Committee members shall
be paid the following additional annual cash retainer amounts paid quarterly in
arrears:

 

Audit Committee Chair: $5000 Audit Committee Member: $2500
Compensation  Committee Chair: $5000 Compensation Committee Member: $2500
Corporate Governance and Nominating Committee Chair: $5000
Corporate  Governance  and Nominating  Committee Member: $2500

 

Equity Compensation

 

On the first trading day following December 31 of each year (each, an "Option
Grant Date"), each Director will also be awarded a number of Options to purchase
6,000 shares of the Company's common stock ("Common Stock"). All Director
Options under this Policy shall be made under and pursuant to the Plan (as
defined below). The Options shall not become vested until the first anniversary
of the Option Grant Date (the "Annual Award Vesting Date"). If a Director ceases
to serve as a Director before the Annual Award Vesting Date due to the
Director's death, or if there is a Change of Control prior to the Annual Award
Vesting Date, then the Options shall become fully vested as of the date of such
death or Change of Control, as applicable. If a Director ceases to serve as a
Director at any time for any reason other than death before the earlier of the
Annual Award Vesting Date or a Change of Control, then the annual equity grant
shall become vested pro rata (based on the number of days between the Option
Grant Date and the date of cessation of services divided by 365), and to the
extent the Options are not thereby vested they shall be forfeited as of the date
of such cessation of services.

 




 

 

Equity Award Terms

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Company's 2015 Omnibus Equity Compensation Plan (the
"Plan"). Any Options issued in accordance with the terms of this Policy shall be
made under and pursuant to the Plan. The Board, in its sole discretion and in
recognition for meritorious service, may elect to vest up to 100% of a
Director's unvested equity awards upon retirement.

 

Expense Reimbursement

 

The compensation described in this Policy is in addition to reimbursement of all
out-of-pocket expenses incurred by Directors in attending meetings of the Board.

 

Employee Directors

 

An employee of the Company who serves as a director on the Board or on the board
of directors of a Company subsidiary receives no additional compensation for
such service.

 

Section 409A

 

This Policy is intended to comply with Code Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Policy shall be
interpreted and administered to be in compliance therewith. Any payments
described in this Policy that are due within the "short-term deferral period" as
defined in Code Section 409A shall not be treated as deferred compensation
unless applicable laws require otherwise.

 

Adopted Effective May 10, 2017

 



2

